Atkinson, Presiding Justice.
Where, under the pleadings and the evidence in a habeas corpus proceeding for custody of a minor child, a judgment is rendered upon which two or more possible assignments of error may be made, such as that it was contrary to law for stated reasons, or that it was contrary to the evidence, or that the evidence demanded a finding for the mother under the full faith and credit clauses as contained in the Code, §§ 1-401, 38-627, or that the father was concluded for the reason that there was no evidence of a change in condition since the rendition of a judgment by a California court awarding custody to the mother, a general assignment of error that the judgment was erroneous as being “contrary to law,” is too indefinite to raise any question for decision. Lanier v. Gay, 197 Ga. 187 (28 S. E. 2d, 579), and cases cited; City of Douglas v. Atlantic Coast Line R. Co., 207 Ga. 690 (2) (64 S. E. 2d, 63). Applying the foregoing princi*445pies of law to the instant ease, the writ of error must be dismissed because the sole assignment of error in the bill of exceptions is too general to present any question for decision by the Supreme Court.
No. 18009.
Submitted October 15, 1952
Decided November 12, 1952—
Rehearing denied November 25, 1952.
James B. Langford and J. A. Gregory, for plaintiff in error.
T. L. Shanahan and H. L. Barnett, contra.

Writ of error dismissed.


All the Justices concur.